Brown, J.,
(concurring in result). I believe more needs to be said in response to the defendants’ claim of error in the judge’s denial of their motions to continue the case without a finding. See part 3 supra. It is beyond my notion of fairness to accept the Commonwealth’s argument that it could condition its assent to the allowance of Charles’ motion on Ronald’s resigning from public office. I concur in the result because in these circumstances disposition was clearly within the sound discre*967tion of the judge, who, notwithstanding the ill-advised aspect of the Commonwealth’s suggestion, does not appear to have abused this discretion.
Martin S. Cosgrove for the defendants.
William L. Pardee, Assistant District Attorney, for the Commonwealth.